 

Exhibit 10.6

 

GLOBAL MEDICAL REIT INC.

2016 EQUITY INCENTIVE PLAN

 

LTIP UNIT VESTING AGREEMENT

 

Name of Grantee: [CEO: Jeffrey Busch][CFO: Robert J. Kiernan][CIO: Alfonzo Leon]
Number of LTIP Units: [ ____ ] Grant Date: July 9, 2020 Final Acceptance Date:
July 9, 2020  

Pursuant to the Global Medical REIT Inc. 2016 Equity Incentive Plan, as amended
from time to time (the “Plan”), and the Agreement of Limited Partnership, dated
as of March 14, 2016 (as amended from time to time, the “Partnership
Agreement”), of Global Medical REIT L.P., a Delaware limited partnership (“GMR
OP”), Global Medical REIT Inc., a Maryland real estate investment trust (the
“Company”) and the sole member of Global Medical REIT GP LLC, a Delaware limited
liability company, the general partner of GMR OP (the “General Partner”), and
for the provision of services to or for the benefit of GMR OP in a partner
capacity or in anticipation of being a partner, hereby grants to the Grantee
named above an Other Equity-Based Award (as defined in the Plan) in the form of,
and by causing GMR OP to issue to the Grantee named above, the number of LTIP
Units specified above having the rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption and conversion set forth herein and in the Partnership Agreement (the
“Award”). Upon acceptance of this LTIP Unit Vesting Agreement (this
“Agreement”), the Grantee shall receive, effective as of the Grant Date
specified above, the number of LTIP Units specified above, subject to the
restrictions and conditions set forth herein and in the Partnership Agreement.
Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Partnership Agreement, attached hereto as Annex A, or the Plan, as
applicable, unless a different meaning is specified herein.

 

1.                  Acceptance of Agreement. The Grantee shall have no rights
with respect to this Agreement unless he or she shall have accepted this
Agreement prior to the close of business on the Final Acceptance Date specified
above by (a) signing and delivering to GMR OP, a copy of this Agreement and (b)
unless the Grantee is already a Limited Partner, signing, as a Limited Partner,
and delivering to GMR OP a counterpart signature page to the Partnership
Agreement. Upon acceptance of this Agreement by the Grantee, the Partnership
Agreement shall be amended to reflect the issuance to the Grantee of the LTIP
Units so accepted, effective as of the Grant Date. Thereupon, the Grantee shall
have all the rights of a Limited Partner with respect to the number of LTIP
Units specified above, as set forth in the Partnership Agreement, subject,
however, to the restrictions and conditions specified in Section 2 below.

 

2.                  Restrictions and Conditions.

 

(a)               The records of GMR OP evidencing the LTIP Units granted herein
shall bear an appropriate legend, as determined by GMR OP in its sole
discretion, to the effect that such LTIP Units are subject to restrictions as
set forth herein and in the Partnership Agreement.

 



 

 

 

(b)               LTIP Units granted herein may not be sold, transferred,
pledged, exchanged, hypothecated or otherwise disposed of by the Grantee prior
to vesting as contemplated in Section 3 or 4 of this Agreement.

 

(c)               Subject to the provisions of Section 4 below, any LTIP Units
(and the proportionate amount of the Grantee’s Capital Account balance
attributable to such LTIP Units) subject to this Award that have not become
vested on or before the date that the Grantee’s employment with the Company and
its Affiliates terminates shall be forfeited as of the date that such employment
terminates.

 

3.                  Vesting of LTIP Units. The restrictions and conditions in
Sections 2(b) and 2(c) of this Agreement shall lapse with respect to the LTIP
Units granted herein in the amounts and on the Vesting Dates specified below:

 

Portion of

Award to Vest

Vesting Date 25% First Anniversary of the Grant Date 25% Second Anniversary of
the Grant Date 25% Third Anniversary of the Grant Date 25% Fourth Anniversary of
the Grant Date Total: 100% of Award

 

4.                  Acceleration of Vesting in Special Circumstances. All LTIP
Units granted herein shall automatically become fully vested on the date
specified below if the Grantee remains in the continuous employ of the Company
or an Affiliate from the Grant Date until such date:

 

(a)               the date that the Grantee’s employment with the Company and
its Affiliates ends on account of the Grantee’s termination of employment by the
Company or its Affiliates without Cause (as defined in that certain Employment
Agreement by and between Inter-American Management LLC (“IAM”) and [CEO: Jeffrey
Busch][CFO: Robert J. Kiernan][CIO: Alfonzo Leon], dated as of July 9, 2020 (the
“Employment Agreement”), or by the Grantee for Good Reason (as defined in the
Employment Agreement); provided that the Grantee executes the Release (as
defined in Section 7(f)(i) of the Employment Agreement) on or before the Release
Expiration Date (as defined in Section 7(f)(v) of the Employment Agreement), and
does not revoke such Release within any time provided in such Release to do so;

 

(b)               the date that the Grantee’s employment ends on account of the
Grantee’s death or Disability (as defined in the Employment Agreement); or

 

(c)               the date of a Change in Control (as defined in the Employment
Agreement) in which, following such Change in Control, the Employment Agreement
is not, either expressly or by operation of law, assumed by the surviving entity
or the successor (whether direct or indirect, by purchase, merger, consolidation
or otherwise) to all or substantially all of the stock, business, and/or assets
of IAM (as applicable), unless such failure to assume occurs with the Grantee’s
prior written consent.

 



2

 

 

Notwithstanding any provision herein to the contrary, in the event of any
inconsistency between this Section 4 and the Employment Agreement, the terms of
the Employment Agreement shall control.

 

5.                  Merger-Related Action. In contemplation of and subject to
the consummation of a consolidation or merger or sale of all or substantially
all of the assets of the Company in which outstanding Common Stock is exchanged
for securities, cash, or other property of an unrelated corporation or business
entity or in the event of a liquidation of the Company (in each case, a
“Transaction”), the Board, or the board of trustees or directors of any
corporation assuming the obligations of the Company (the “Acquiror”), may, in
its discretion, take any one or more of the following actions, as to the
outstanding LTIP Units subject to this Award: (i) provide that such LTIP Units
shall be assumed or equivalent awards shall be substituted, by the acquiring or
succeeding entity (or an affiliate thereof), and/or (ii) upon prior written
notice to the LTIP Unitholders (as defined in the Partnership Agreement) of not
less than 30 days, provide that such LTIP Units shall terminate immediately
prior to the consummation of the Transaction. The right to take such actions
(each, a “Merger-Related Action”) shall be subject to the following limitations
and qualifications:

 

(a)               if all LTIP Units awarded to the Grantee hereunder are
eligible, as of the time of the Merger-Related Action, for conversion into
Common Units (as defined in and in accordance with the Partnership Agreement)
and the Grantee is afforded the opportunity to effect such conversion and
receive, in consideration for the Common Units into which his LTIP Units shall
have been converted, the same kind and amount of consideration as other holders
of Common Units in connection with the Transaction, then Merger-Related Action
of the kind specified in (i) or (ii) above shall be permitted and available to
the Company and the Acquiror;

 

(b)               if some or all of the LTIP Units awarded to the Grantee
hereunder are not, as of the time of the Merger-Related Action, so eligible for
conversion into Common Units (in accordance with the Partnership Agreement), and
the acquiring or succeeding entity is itself, or has a subsidiary which is
organized as a partnership or limited liability company (consisting of a
so-called “UPREIT” or other structure substantially similar in purpose or effect
to that of the Company and GMR OP), then Merger-Related Action of the kind
specified in clause (i) of this Section 5 above must be taken by the Acquiror
with respect to all LTIP Units subject to this Award which are not so
convertible at the time, whereby all such LTIP Units covered by this Award shall
be assumed by the acquiring or succeeding entity, or equivalent awards shall be
substituted by the acquiring or succeeding entity, and the acquiring or
succeeding entity shall preserve with respect to the assumed LTIP Units or any
securities to be substituted for such LTIP Units, as far as reasonably possible
under the circumstances, the distribution, special allocation, conversion and
other rights set forth in the Partnership Agreement for the benefit of the LTIP
Unitholders; and

 

(c)               if some or all of the LTIP Units awarded to the Grantee
hereunder are not, as of the time of the Merger-Related Action, so eligible for
conversion into Common Units (in accordance with the Partnership Agreement), and
after exercise of reasonable commercial efforts the Company or the Acquiror is
unable to treat the LTIP Units in accordance with Section 5(b), then
Merger-Related Action of the kind specified in clause (ii) of this Section 5
above must be taken by the Company or the Acquiror, in which case such action
shall be subject to a provision that the settlement of the terminated award of
LTIP Units which are not convertible into Common Units requires a payment of the
same kind and amount of consideration payable in connection with the Transaction
to a holder of the number of Common Units into which the LTIP Units to be
terminated could be converted or, if greater, the consideration payable to
holders of the number of common shares into which such Common Units could be
exchanged (including the right to make elections as to the type of
consideration) if the Transaction were of a nature that permitted a revaluation
of the Grantee’s capital account balance under the terms of the Partnership
Agreement, as determined by the Committee in good faith in accordance with the
Plan.

 



3

 

 

6.                  Distributions. Distributions on the LTIP Units shall be paid
currently to the Grantee in accordance with the terms of the Partnership
Agreement. The right to distributions set forth in this Section 6 shall be
deemed a Dividend Equivalent Right for purposes of the Plan.

 

7.                  Incorporation of Plan. Notwithstanding anything herein to
the contrary, this Award shall be subject to all of the terms and conditions of
the Plan and the Partnership Agreement.

 

8.                  Covenants. The Grantee hereby covenants as follows:

 

(a)               So long as the Grantee holds any LTIP Units, the Grantee shall
disclose to GMR OP in writing such information as may be reasonably requested
with respect to ownership of LTIP Units as GMR OP may deem reasonably necessary
to ascertain and to establish compliance with provisions of the Code applicable
to GMR OP or to comply with requirements of any other appropriate taxing
authority.

 

(b)               The Grantee hereby agrees to make an election under Section
83(b) of the Code with respect to the LTIP Units awarded hereunder, and the
Company hereby consents thereto. The Grantee has delivered with this Agreement a
completed, executed copy of the election form attached hereto as Annex B. The
Grantee agrees to file the election (or to permit GMR OP to file such election
on the Grantee’s behalf) within thirty (30) days after the Grant Date with the
IRS Service Center at which such Grantee files his personal income tax returns,
and to file a copy of such election with the Grantee’s U.S. federal income tax
return for the taxable year in which the LTIP Units are awarded to the Grantee.

 

(c)               The Grantee hereby agrees that it does not have the intention
to dispose of the LTIP Units subject to this Award within two years of receipt
of such LTIP Units. GMR OP and the Grantee hereby agree to treat the Grantee as
the owner of the LTIP Units from the Grant Date. The Grantee hereby agrees to
take into account the distributive share of GMR OP income, gain, loss,
deduction, and credit associated with the LTIP Units in computing the Grantee’s
income tax liability for the entire period during which the Grantee has the LTIP
Units.

 

(d)               The Grantee hereby recognizes that the IRS has proposed
regulations under Sections 83 and 704 of the Code that may affect the proper
treatment of the LTIP Units for federal tax purposes. In the event that those
proposed regulations are finalized, the Grantee hereby agrees to cooperate with
GMR OP in amending this Agreement and the Partnership Agreement, and to take
such other action as may be required, to conform to such regulations.

 

(e)               The Grantee hereby recognizes that changes in applicable law
may affect the federal tax consequences of owning and disposing of LTIP Units.

 



4

 

 

9.                  Transferability. This Agreement is personal to the Grantee,
is non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution, without
the prior written consent of the Company.

 

10.              Amendment. The Grantee acknowledges that the Plan may be
amended or canceled or terminated in accordance with Article XVIII thereof and
that this Agreement may be amended or cancelled by the Committee, on behalf of
GMR OP, for the purpose of satisfying changes in law or for any other lawful
purpose, provided that no such action shall adversely affect the Grantee’s
rights under this Agreement without the Grantee’s written consent. The
provisions of Section 5 of this Agreement applicable to the termination of the
LTIP Units covered by this Award in connection with a Transaction (as defined in
Section 5 of this Agreement) shall apply, mutatis mutandi to amendments,
discontinuance or cancellation pursuant to this Section 10 or the Plan.

 

11.              No Obligation to Continue Employment. Neither the Company nor
any one of its Affiliates is obligated by or as a result of the Plan or this
Agreement to continue the Grantee in employment and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or its
Affiliates to terminate the employment of the Grantee at any time.

 

12.              Notices. Notices hereunder shall be mailed or delivered to GMR
OP at its principal place of business and shall be mailed or delivered to the
Grantee at the address on file with GMR OP or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

13.              Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, applied without
regard to conflict of law principles. The parties agree that any action or
proceeding arising directly, indirectly or otherwise in connection with, out of,
related to or from this Agreement, any breach hereof or any action covered
hereby, shall be resolved within the State of Delaware and the parties hereto
consent and submit to the jurisdiction of the federal and state courts located
within Delaware.

 

[Signatures appear on following page.]

 



5

 

 

  GLOBAL MEDICAL REIT INC.   a Maryland corporation       Name:   Title:   Date:
      GLOBAL MEDICAL REIT L.P.   a Delaware limited partnership       By: GLOBAL
MEDICAL REIT GP LLC     its general partner       By: GLOBAL MEDICAL REIT INC.  
  its sole member       Name:   Title:   Date:

 

The foregoing agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the Grantee.

 

Date:   Grantee’s Signature       Grantee’s name and address:   Name: [CEO:
Jeffrey Busch][CFO: Robert J. Kiernan][CIO: Alfonzo Leon]       Address:

 

[Signature page to LTIP Unit Vesting Agreement]

 



 

 

 

ANNEX A

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Grantee desiring to become one of the within named Partners of Global
Medical REIT L.P. (“GMR OP”), hereby becomes a party to the Agreement of Limited
Partnership (as amended from time to time, the “Partnership Agreement”) of GMR
OP, by and among Global Medical REIT GP LLC, as general partner (the “General
Partner”), and the Limited Partners, effective as of the Grant Date (as
specified in the LTIP Unit Vesting Agreement, dated July 9, 2020, among the
Grantee, Global Medical REIT Inc. and GMR OP). The Grantee agrees to be bound by
the Partnership Agreement. The Grantee also agrees that this signature page may
be attached to, and hereby authorizes the General Partner to attach this
signature page to, any counterpart of the Partnership Agreement.

 

Date:   Signature of Limited Partner       Limited Partner’s name and address:  
Name:   Address:        

 

Annex A



 

 

 

ANNEX B

 

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF 

TRANSFER OF PROPERTY PURSUANT TO SECTION 83(b) 

OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), with respect to the
property described below and supplies the following information in accordance
with the regulations promulgated thereunder:

 

            1. The name, address and taxpayer identification number of the
undersigned are:     Name:  _______________________________________ (the
“Taxpayer”)           Address:   ______________________________________      
______________________________________      
______________________________________             Social security
number:  ___________________________         2. Description of property with
respect to which the election is being made:                          LTIP Units
(the “LTIP Units”) in Global Medical REIT L.P. (“GMR OP”).           3. The date
on which the LTIP Units were transferred is July 9, 2020.  The taxable year to
which this election relates is calendar year 2020.           4. The LTIP Units
are subject to the following restrictions:             (a) The LTIP Units are
subject to a substantial risk of forfeiture and are nontransferable on the date
of transfer.             (b) The Taxpayer’s LTIP Units vest and become
transferable based on the Taxpayer’s continued employment.           5. The fair
market value at the time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the LTIP Units with respect to which this election is being made was $0.00 per
LTIP Unit.           6. The amount paid by the Taxpayer for the LTIP Units was
$0.00 per LTIP Unit.         7. The amount to include in gross income is $0.00.

   

  8. A copy of this statement has been furnished to GMR OP and to its general
partner, Global Medical REIT GP LLC.

 

[Signature Page Follows]

 

Signature Page to Annex B

 



 

 

 

Dated: _________, 2020         Signature of the Taxpayer             Taxpayer’s
name and address:             Name:      

 

Address:

                             

 

 

         

  

The undersigned hereby consents to the making, by the undersigned’s spouse, of
the foregoing election pursuant to Section 83(b) of the Code.

  

 Dated: _________, 2020       Signature of the Taxpayer’s Spouse            
Spouse’s name and address:             Name:      

 

Address:

                                         

 

Signature Page to Annex B

 



 

 

